 

 



Exhibit 10.2

Subscription Agreement

 

Antares Pharma, Inc.

250 Phillips Blvd., Suite 290

Ewing, New Jersey 08618

 

 

Ladies and Gentlemen:

 

The undersigned (the “Investor”) hereby confirms and agrees with Antares Pharma,
Inc., a Delaware corporation (the “Company”), as follows:

 

1.        As of the Closing (as defined below) and subject to the terms and
conditions hereof, the Investor will purchase from the Company and the Company
will issue and sell to the Investor such number of units (the “Units”), each
consisting of an aggregate of (i) one share (the “Shares”) of the Company’s
common stock, $0.01 par value per share (the “Common Stock”), and (ii) a warrant
to purchase 0.4 of a share of Common Stock (the “Warrants”), as is set forth on
the signature page hereto (the “Signature Page”) for a purchase price of $0.80
per Unit. The Company may enter into agreements similar to this Agreement with
certain other investors and expects to complete sales of Units to them. The
Company may accept or reject Agreements in its discretion.

2.           The Company has entered into a Placement Agent Agreement, dated
July 23, 2009 (the “Placement Agent Agreement”), with Cowen and Company, LLC,
Oppenheimer & Co., Inc. and Ladenburg Thalmann & Co. Inc., the placement agents
(the “placement agents”) for the Offering (as defined below) that contains
certain representations, warranties, covenants and agreements of the Company
that may be relied upon by the Investor, which shall be a third party
beneficiary thereof. The closing is expected to occur on or about July 29, 2009
(the “Closing”), subject to the satisfaction of certain closing conditions set
forth in the Placement Agent Agreement.

3.          The offering and sale of the Units (the “Offering”) is being made
pursuant to (i) an effective registration statement (the “Registration
Statement”) on Form S-3 (File No. 333-158630), including the Prospectus
contained therein (the “Base Prospectus”), filed with the Securities and
Exchange Commission (the “Commission”) on April 17, 2009; (ii) if applicable,
certain “free writing prospectuses” (as that term is defined in Rule 405 under
the Securities Act of 1933, as amended (the “Act”)), that have been or will be
filed with the Commission and delivered to the Investor on or prior to the date
hereof (each, a “Free Writing Prospectus”); and (iii) a final prospectus
supplement (the “Prospectus Supplement” and together with the Base Prospectus,
the “Prospectus”) containing certain supplemental information regarding the
Units and terms of the Offering that has been delivered to the Investor on or
prior to the date hereof and will be filed with the Commission in accordance
with applicable securities laws. The Prospectus, together with the documents
incorporated by reference therein, and any Free Writing Prospectus is also
referred to herein as the “General Disclosure Package.”

4.            On the date of Closing, the Company shall deliver to Investor (i)
the Shares via the Depository Trust Company’s (“DTC”) Deposit or Withdrawal at
Custodian system via the DTC instructions set forth on the signature page hereto
and (ii) the Warrants in physical, certificated form to the address set forth on
the signature page hereto, such Shares and Warrants to be registered in such
name or names as designated by the Investor on the signature page hereto. The
Shares and Warrants shall be unlegended and free of any resale restrictions.

5.           The Company’s obligation to issue and sell the Units to the
Investor shall be subject to the receipt by the Company of the purchase price
for the Units being purchased hereunder as set forth on the Signature Page (as
such purchase price is adjusted pursuant to the last sentence in this Section 5)
and the accuracy of the representations and warranties made by the Investor
herein and the fulfillment of those undertakings herein of the Investor to be
fulfilled prior to the Closing Date. The Investor’s obligation to purchase the
Units shall be subject to (i) the accuracy of the representations and warranties
made by the Company and the fulfillment of those undertakings of the Company to
be fulfilled prior to the Closing, including without limitation, those contained
in the Placement Agency Agreement, and (ii) the condition that the placement
agents shall not have (a) terminated the Placement Agent Agreement pursuant to
the terms thereof or (b) determined that the conditions to closing in the
Placement Agent Agreement have not been satisfied. The purchase price for the
Units being purchased hereunder as set forth on the Signature Page shall be
reduced in an amount equal to the product of $15,000 multiplied by the
percentage of Units purchased by the Investor in the Offering; such amount is
intended by the Company to pay for Investor's legal fees incurred in connection
with the Offering.

6.          The Company shall before the opening of trading on the NYSE Amex on
the next trading day after the date hereof, issue a press release and file a
Current Report on Form 8-K, together disclosing all material aspects of the
transactions contemplated hereby. The Company shall not identify the Investor by
name in any press release or

 

--------------------------------------------------------------------------------

 

 



public filing, or otherwise publicly disclose the Investor’s name, without the
Investor’s prior written consent, unless required by applicable laws, rules and
regulations.

7.          The Investor represents that (i) it has had full access to the
General Disclosure Package prior to or in connection with its receipt of this
Subscription Agreement and is relying only on such information and documents in
making its decision to purchase the Units; (ii) it is acquiring the Units for
its own account, or an account over which it has investment discretion, and does
not have any agreement or understanding, directly or indirectly, with any person
or entity to distribute any of the Units; (iii) it has had full access and
reviewed that certain Form 8-K, as filed by the Company with the Commission on
June 5, 2009, regarding the Company’s non-compliance with NYSE Amex continued
listing standards; and (iv) is fully aware and acknowledges that the Company is
currently not in compliance with NYSE Amex continued listing standards and that,
although the Company has filed a plan for compliance with such standards, if the
Company’s plan is not approved by NYSE Amex, the Common Stock may be delisted.

8.           The Investor has the requisite power and authority to enter into
this Subscription Agreement and to consummate the transactions contemplated
hereby.

9.           The Investor represents that neither the Investor nor any person
acting on behalf of, or pursuant to any understanding with or based upon any
information received from, the Investor has, directly or indirectly, as of the
date of this Subscription Agreement, engaged in any transactions in the
securities of the Company or has violated its obligations of confidentiality
with respect to the Offering since the time that the Investor was first
contacted by the Company or its agents with respect to the transactions
contemplated hereby. The Investor covenants that neither it, nor any person
acting on behalf of, or pursuant to any understanding with or based upon any
information received from, the Investor will engage in any transactions in the
securities of the Company prior to the time that the transactions contemplated
by this Subscription Agreement are publicly disclosed. Notwithstanding the
foregoing, in the case of an Investor and/or its affiliates that is,
individually or collectively, a multi-managed investment bank or vehicle whereby
separate portfolio managers manage separate portions of such Investor’s or
affiliates assets and the portfolio managers have no direct knowledge of the
investment decisions made by the portfolio managers managing other portions of
such Investor’s or affiliates assets, the representation set forth above shall
only apply with respect to the portion of assets managed by the portfolio
managers that have knowledge about the financing transaction contemplated by
this Subscription Agreement.

10.           The Investor represents that, except as set forth on the signature
page, (i) it has had no position, office or other material relationship within
the past three years with the Company or persons known to it to be affiliates of
the Company, (ii) it is not a, and it has no direct or indirect affiliation or
association with any, FINRA member or an Associated Person (as such term is
defined under FINRA Membership and Registration Rules Section 1011(b)) as of the
date hereof, and (iii) neither it nor any group of investors (as identified in a
public filing made with the Commission) of which it is a member, acquired, or
obtained the right to acquire, 20% or more of the Common Stock (or securities
convertible or exercisable for Common Stock) or the voting power of the Company
on a post-transaction basis.

11. 

The Company hereby represents and warrants to, and covenants with, the Investor,
as follows:

 

•

The Company has full right, power, authority and capacity to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement.

 

•

This Agreement constitutes a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

--------------------------------------------------------------------------------

 

 



12.          This Subscription Agreement will involve no obligation or
commitment of any kind until this Subscription Agreement is accepted and
countersigned by or on behalf of the Company. The Investor acknowledges and
agrees that the Investor’s receipt of the Company’s counterpart to this
Subscription Agreement shall constitute written confirmation of the Company’s
sale of Units to such Investor.

13.           All covenants, agreements, representations and warranties herein
will survive the execution of this Subscription Agreement, the delivery of the
Units being purchased and the payment therefor.

14. 

On or prior to the Closing, the Company shall deliver or cause to be delivered
to the Investor the following:

 

(i)

this Agreement duly executed by the Company;

(ii)        a Warrant registered in the name of the Investor to purchase up to a
number of Common Stock equal to 40% of the Shares to be issued to the Investor
under this Agreement, with an exercise price equal to $1.00, subject to
adjustment therein (such Warrant certificate may be delivered within 5 days of
the Closing); and

(iii)       the Prospectus and Prospectus Supplement (which may be delivered in
accordance with Rule 172 under the Securities Act)

15.          No consideration shall be offered or paid to any person to amend or
consent to a waiver or modification of this Agreement or the Warrant unless the
same consideration is also offered to all of the parties executing a
Subscription Agreement with the Company. For clarification purposes, this
provision constitutes a separate right granted to each investor by the Company
and negotiated separately by each investor, and is intended for the Company to
treat the investors as a class and shall not in any way be construed as the
investors acting in concert or as a group with respect to the purchase,
disposition or voting of Units or otherwise.

16.          All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within the United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if delivered from
outside the United States, by International Federal Express or facsimile, and
shall be deemed given (i) if delivered by first-class registered or certified
domestic mail, three business days after so mailed, (ii) if delivered by a
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so
mailed, or (iv) if delivered by facsimile, upon electronic confirmation of
receipt and shall be delivered as addressed as follows:

 

•

if to the Company, to:

 

Antares Pharma, Inc.

 

250 Phillips Blvd., Suite 290,

 

Ewing, NJ, 08618

 

Fax: (215) 359-3015

 

Attention: Chief Financial Officer

 

 

•

With a copy to:

 

 

Morgan, Lewis & Bockius LLP

 

1701 Market Street

 

Philadelphia, PA 19103-2921

 

Fax: (215) 963-5001

 

Attention: Joanne R. Soslow

 

 

•

if to the Investor, at its address on the signature page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

 

--------------------------------------------------------------------------------

 

 



17.           The Company acknowledges that the only material, non-public
information relating to the Company or its subsidiaries that the Company, its
employees or agents has provided to the Investor in connection with the Offering
prior to the date hereof is the existence of the Offering.

18.           The Company and the Investor agree that the Company shall, prior
to the opening of the financial markets in New York City on the business day
immediately after the date hereof (i) issue a press release announcing the
Offering and disclosing all material information regarding the Offering and (ii)
file a current report on Form 8-K with the Securities and Exchange Commission
(the “Commission”) including, but not limited to, a form of this Agreement as an
exhibit thereto.

19.          This Agreement may be terminated by the Investor, as to Investor's
obligations hereunder only and without effect whatsoever on the obligations of
the Company, by notice to the Company, if (i) the Placement Agent Agreement is
terminated by the placement agents pursuant to the terms thereof, or (ii)
Closing has not occurred and the Units have not been delivered to the Investor
by the close of trading on the NYSE Amex on July 31, 2009; provided, however,
that no such termination will affect the right of any party to sue for any
breach by the other party.

20.           This Subscription Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor.
This Subscription Agreement will be governed by the internal laws of the State
of New York, without giving effect to the principles of conflicts of law. This
Subscription Agreement may be executed in one or more counterparts, each of
which will constitute an original, but all of which, when taken together, will
constitute but one instrument, and signatures may be delivered by facsimile or
by e-mail delivery of a “.pdf” format data file. Capitalized terms used but not
defined herein shall have the meanings ascribed to such terms in the Placement
Agent Agreement.

[Signature page follows]

 

--------------------------------------------------------------------------------

 

 



INVESTOR SIGNATURE PAGE

 

Number of Units (each consisting of one share of Common Stock and Warrants to
purchase 0.4 of a share of Common Stock):

 

 

Purchase Price Per Unit:

   $

 

 

Aggregate Purchase Price:

   $

 

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

Dated as of: July _, 2009

 

 

Print Name:

 

INVESTOR

Title:

 

By:                                                                                   

Address:

 

 

 

Fax Number:

 

 

Taxpayer Identification Number:

 

 

Instructions for Warrants:

Exact name in which Warrants are to be registered:

 

Mailing address for Warrants:

 

 

 

 

 

Instructions for Shares:

Name of DTC Participant:
(broker-dealer at which the account or accounts to be credited with the Shares
are maintained)

 

DTC Participant Number:

 

Account Name:

 

Account Number:

 

Person to contact to initiate DWAC at closing:

Name:

 

 

Tel:

 

Email:

 

 

EXCEPTIONS TO SECTION 10:

 

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

--------------------------------------------------------------------------------

 

 



SUBSCRIPTION AGREEMENT

 

Agreed and Accepted July _, 2009:

 

ANTARES PHARMA, INC.

 

By:                                                                                           

 

Name:

 

Title:

 

 

Sale of the Shares purchased hereunder is made pursuant to the Registration
Statement.

 

 

 

 